Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       27-OCT-2020
                                                       01:37 PM
                                                       Dkt. 11 ODAC



                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                        STATE OF HAWAII,
                 Respondent/Plaintiff-Appellee,

                               vs.

                        ROBERT Z. GEIS,
                Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CASE NO. 3DTC-17-051834)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Kawamura, assigned by reason of vacancy)

         Petitioner/Defendant-Appellant’s Application for Writ

of Certiorari, filed on September 14, 2020, is hereby rejected.

         DATED: Honolulu, Hawaii, October 27, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Shirley M. Kawamura